Citation Nr: 0826326	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  98-10 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
hypertension.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from October 1982 to October 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In this rating decision, the RO 
denied the veteran's application to reopen a claim of service 
connection for hypertension.

In July 2007, the Board remanded this claim in order that the 
veteran could be provided with corrective notice under the 
Veterans Claims Assistance Act of 2000 (VCAA) regarding what 
would constitute new and material evidence to reopen the 
claim for service connection for hypertension.  The veteran 
was provided this notice in September 2007.

The reopened claim for service connection for hypertension 
(as the result of the instant Board decision) is addressed in 
the REMAND portion of the decision below is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
hypertension in a November 1998 rating decision.  

2.  Evidence obtained since the November 1998 rating decision 
denying service connection for hypertension is not cumulative 
of previously considered evidence, it relates to an 
unestablished fact necessary to substantiate the claim, and 
it raises a reasonable possibility of substantiating the 
claim. 


CONCLUSIONS OF LAW

1.  The November 1998 rating decision is final regarding 
service connection for hypertension.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.160(d), 20.1103 
(2007).

2.  New and material evidence has been received since the 
November 1998 rating decision regarding service connection 
for hypertension; accordingly, the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.156(a) (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

In this case, the Board finds that VA has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  Inasmuch as the determination below constitutes a full 
grant of that portion of the claim that is being addressed, 
there is no reason to address VCAA's duties to notify and 
assist on this matter.  The reopened claim is further 
addressed in the remand appended to this decision.

Factual Background, Legal Criteria and Analysis

The veteran has asserted that he has hypertension 
attributable to service.  In a November 1998 unappealed 
rating decision, the RO denied service connection for 
hypertension.  The November 1998 rating decision, therefore, 
became final.  See 38 U.S.C.A. § 7105.

The veteran's then representative filed an application to 
reopen the claim in March 2002.   

In a November 2003 rating decision, the RO found that new and 
material evidence had not been submitted sufficient to reopen 
the claim.  Despite the finality of a prior adverse decision, 
a claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The evidence that 
must be considered in determining whether there is a basis 
for reopening the claim is that evidence added to the record 
since the last disposition in which the claim was finally 
disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 
(1996).

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims file since the last 
final decision in November 1998.  At this stage, the 
credibility of new evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In the November 1998 rating decision, the RO found that there 
were no findings in the service medical records which 
established a diagnosis of hypertension.  The RO documented 
that post-service medical records indicated that the veteran 
had been diagnosed as having hypertension and that the 
veteran was on medication for hypertension.  In this regard, 
the RO noted VA treatment records dated in 1997 and 1998, 
approximately 12 or more years after service.  The RO did not 
note any earlier evidence of hypertension.

The RO did not discuss the blood pressure readings recorded 
in a June 1984 service medical record, "Recovery Room 
Flowsheet."  These records includes a pre-operative blood 
pressure reading of 120/80, but also multiple diastolic 
readings of over 90, including a reading of 148/104.  In this 
regard, the Board notes that VA regulations provide that the 
term hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1).

Since the November 1998 rating decision, additional evidence 
has been associated with the claims file.  This includes 
substantial evidence that the veteran has been found to have 
hypertension.  VA treatment records list among the veteran's 
active "problem list" malignant hypertension.  The record 
also indicates that the veteran experienced a myocardial 
infarction in June 2007.

In addition, the record now contains records from treatment 
in May 1998 for substance abuse.  These documents include 
blood pressure readings taken on May 20, 1998.  Two medical 
records show that the veteran was found to have a reading of 
128/100 and one record shows readings of 140/90 and 140/110.

In the November 1998 rating decision, one basis for denial of 
the claim was that the veteran was not diagnosed as having 
hypertension during service.  The record now contains 
evidence that the veteran had blood pressure readings 
indicative of hypertension less than three years after 
separation from service.  This evidence is much closer in 
time to the veteran's separation from service than the post-
service medical evidence of hypertension of file at the time 
of the November 1998 rating decision.  The Board finds this 
evidence highly relevant in conjunction with the evidence of 
elevated blood pressure recorded during service that was not 
discussed in the November 1998 rating decision.  

The Board finds that this evidence is new and material 
regarding in-service incurrence.  The evidence of high blood 
pressure readings in May 1988 is neither cumulative nor 
redundant of the evidence of record at the time of the 
November 1998 rating decision and this evidence raises a 
reasonable possibility of substantiating the claim.  The 
claim is reopened.


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a hypertension is 
reopened.  The appeal is granted to this extent only.



REMAND

As found above, new and material evidence has been received 
sufficient to reopen the claim for service connection for 
hypertension.  

Under VA regulations, the Secretary must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Based on the evidence outlined above indicating that the 
veteran currently has hypertension, and had high blood 
pressure readings during and shortly after service, the Board 
finds that VA has a duty to obtain a VA examination regarding 
whether the veteran has hypertension attributable to service.  
Id.

In addition, the Board notes that, pursuant to the June 2007 
Board remand, the veteran was issued a VCAA letter.  As the 
claim has been reopened, however, the Board finds that the 
veteran should be issued an additional letter that addresses 
the evidence needed to substantiate the reopened claim.  See 
38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the veteran an 
additional notification letter regarding 
the reopened claim for service 
connection for hypertension.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159. 

The notification letter should inform 
the veteran of the evidence needed to 
substantiate the underlying claim.  
Specifically, the letter should: (a) 
inform the veteran about the information 
and evidence not of record that is 
necessary to substantiate the claim for 
the benefits sought; (b) inform the 
veteran about the information and 
evidence that VA will seek to provide; 
and (c) inform the veteran about the 
information and evidence the veteran is 
expected to provide.

Further, the AMC/RO should provide the 
veteran with VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the benefit sought as 
outlined by the United States Court of 
Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  All VA medical examination and 
treatment reports, and any private 
medical records that have not been 
obtained, which pertain to the claim for 
service connection for hypertension must 
be obtained for inclusion in the record.  

3.  The veteran should be scheduled for 
a VA examination to determine the 
approximate onset date and/or etiology 
of his hypertension.  The claims file 
should be sent to the examiner.

The examiner should specifically take 
notice of the June 25, 1984 "Recovery 
Room Flowsheet" that records multiple 
blood pressure readings as well as blood 
pressure readings recorded in VA medical 
documents dated May 20, 1988.  These 
records are marked with paperclips.

Following a review of the service 
medical records, relevant post-service 
medical records, the clinical 
examination, and any tests that are 
deemed necessary, the examiner should 
address the following question:

Is it at least as likely as not (50 
percent or higher degree of 
probability) that the veteran's 
hypertension began during active 
service or is causally linked to any 
incident of or finding (i.e., blood 
pressure) recorded during service?

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.


4.  Thereafter, the veteran's claim for 
service connection for hypertension must 
be adjudicated on the basis of all of 
the evidence of record and all governing 
legal authority.  

If the benefit sought on appeal remains 
denied, the veteran must be provided 
with a supplemental statement of the 
case.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

The purpose of this remand is to obtain evidentiary 
development and to preserve the veteran's due process rights.  
No inference should be drawn as to the outcome of these 
matters by the actions herein requested.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


